Citation Nr: 0707563	
Decision Date: 03/13/07    Archive Date: 03/20/07

DOCKET NO.  00-14 350A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a sinus disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kevin L. Bickel, Associate Counsel







INTRODUCTION

The veteran served on active duty from November 1986 to April 
1993.

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand in February 2006.  This matter was 
originally on appeal from a May 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which, in pertinent part, denied service 
connection for a sinus condition.  In July 2004, the Board 
remanded the case for additional development.  


FINDING OF FACT

A chronic sinus disorder was not present during service, and 
the medical evidence is against a causal link between the 
veteran's purported sinus disorder and any remote incident of 
service.


CONCLUSION OF LAW

A chronic sinus disorder was not incurred in active military 
service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, every piece 
of evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  For the showing 
of chronic disease in service there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time.  38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

To establish entitlement to service connection, there must 
be: (1) a medical diagnosis of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  Hickson v. West, 12 
Vet. App. 247, 253 (1999) see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Pursuant to the February 2006 Remand, the veteran underwent a 
VA examination in May 2006 for the purpose of determining 
whether he has a sinus disorder, and, if so, whether such 
condition(s) were the result of the veteran's treatment in 
service for allergic rhinitis and seasonal pollinosis as 
opposed to it being due to some other factor or factors.  
Because the examiner concluded that there was no evidence of 
sinusitis and concluded that it was less likely than not that 
the minimal sinus inflammation found on CT in 2004 was due to 
the allergic rhinitis diagnosed during the veteran's military 
service, the Board finds that there has been substantial 
compliance with the Board's February 2006 Remand.  See Dyment 
v. West, 13 Vet. App. 141 (1999).  

At the May 2006 VA examination, the veteran reported having 
sinus problems while he was stationed in Germany and later 
during Operation Desert Storm.  He reports that in 1987 while 
in Germany he began to experience allergy symptoms which were 
treated with Sudafed.  He reported experiencing symptoms of 
itchy eyes, burning throat, and nasal congestion.  The 
veteran reported that his military doctors were going to send 
him to an ear, nose, and throat specialist, but never did.  
Later in the 1990's during Desert Storm, he again had nasal 
problems with frequent bloody noses and a loss of sensation 
which were treated with antibiotics.      

Applying the Hickson analysis, the initial question is 
whether there is evidence of the currently claimed 
disability.  A CT scan at an August 2004 VA examination 
indicated minimal chronic sinus inflammation in the ethmoid 
sinuses.  However, while there is evidence that the veteran 
suffered from a sinus disorder in August 2004, the Board 
finds that the medical evidence of record does not indicate 
that the veteran had a chronic sinus disorder during his 
period of military service and the medical evidence of record 
also does not link the veteran's sinus disorder diagnosed in 
August 2004 to any aspect of military service.    

While the veteran's service medical records indicate that he 
was treated in service for variously diagnosed illnesses 
including rhinitis, allergic disorders, and illnesses related 
to colds and the flu, the veteran's service medical records 
do not indicate that he was diagnosed with a chronic sinus 
disorder during his period of military service.  The 
veteran's entrance examination report dated October 1986 was 
negative for complaints or findings of a sinus disorder upon 
entry into military service.  A May 1987 treatment note shows 
that the veteran was treated for sinus congestion and a 
fever.  In addition, a June 1987 outpatient treatment note 
reveals that the veteran complained of allergies which caused 
nasal congestion and itchy and swollen eyes.  The June 1987 
treatment note also shows that the veteran was diagnosed with 
seasonal rhinitis.  Further, a treatment note dated May 1988 
indicates that he was diagnosed with allergic rhinitis.  A 
subsequent treatment note in April 1990 shows that the 
veteran was diagnosed with allergic seasonal pollinosis.  The 
note reveals that he requested allergy shots.  The veteran 
reported that he started receiving allergy shots prior to 
being inducted into military service.    

The veteran's separation examination in March 1993 did not 
reveal the presence of a chronic sinus disorder upon 
discharge from service.  The March 1993 Report of Medical 
examination indicates that the veteran's sinuses were normal.  
In light of the fact that a chronic sinus disorder was not 
diagnosed during the veteran's period of military service and 
in view of the fact that the veteran's separation examination 
in March 1993 did not reveal the presence of a chronic sinus 
condition, the Board finds that the medical evidence does not 
reveal the onset of a chronic sinus condition during the 
veteran's period of military service.

Service connection may indeed be granted when a chronic 
disease or disability is not present in service, but there is 
evidence of continuity of symptomatology after service.  See 
38 C.F.R. §3.303(b) (2006).  In accordance with the recent 
decision of the United States Court of Appeals for the 
Federal Circuit in Buchanan v. Nicholson, 451 F.3d 1331 (Fed. 
Cir. 2006), the Board concludes that the lay evidence 
presented by the veteran concerning his continuity of 
symptoms after service is credible and ultimately competent, 
regardless of the lack of contemporaneous medical evidence.  
However, unless there is evidence relating the veteran's 
purported sinus disorder to military service, his service 
connection claim must fail.  The provisions concerning 
continuity of symptomatology do not relieve the requirement 
that there must be some evidence of a nexus to service.  For 
service connection to be established by continuity of 
symptomatology, there must be medical evidence that relates a 
current condition to that symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).  In other words, even 
accepting the veteran's allegation that he has had continuous 
symptomatology related to a sinus disorder, no medical 
professional has ever linked that symptomatology or disorder 
to a chronic sinus disorder in service.

While the medical evidence of record does not contradict the 
veteran's testimony that he experienced continuity of 
symptomatology, the veteran's post-service medical records 
fail to indicate that there is a causal connection between 
the veteran's purported sinus disability and military 
service.  Concerning this, VA outpatient treatment records do 
not indicate that the veteran suffered from a chronic sinus 
condition related to military service.  While an August 1998 
VA outpatient medical treatment note indicates that a CT scan 
of the paranasal sinuses revealed mild opacification of the 
right maxillary sinus, a subsequent VA outpatient treatment 
note dated October 1998 shows that a CT scan of the veteran's 
brain indicated that the paranasal sinuses were clear.  

At the March 2000 VA examination, the veteran reported having 
sinus problems multiple times a year and reported that his 
sinus problems were worse in the summertime.  He also 
reported that he gets pain in the maxillary and frontal sinus 
regions.  Upon examination, the examiner found the maxillary 
and frontal sinus regions nonpainful to palpation.  The CT of 
the paranasal sinuses performed in conjunction with the 
examination was normal.  Specifically, the examiner who 
interpreted the CT of the paranasal sinuses found that there 
was no evidence of sinusitis. 

The August 2004 VA examination report indicated that a CT 
scan was performed on the head.  The examiner reported that 
the scan revealed minimal chronic sinus inflammation in the 
ethmoid sinuses.  The examiner diagnosed the veteran as 
having chronic ethmoid sinusitis.

The May 2006 VA examination report indicates that the 
veteran's sinus condition diagnosed in 2004 is not causally 
related to the allergic rhinitis diagnosed during the 
veteran's period of military service.  

The May 2006 VA examination report indicates that the 
examiner found no evidence of sinusitis on x-ray or 
examination.  The examiner noted the following treatment for 
allergic rhinitis in the military.  The examiner reported: 

Per review of C-file, notes available 
regarding treatment for allergic rhinitis 
in the military are: 5/20/87: sore 
throat, itchy eyes, sneezing x 3 days; 
6/87: eye swelling - diagnosed with 
'seasonal rhinitis.'  The consult from 
4/26/90 regarding requested allergy 
injections; 'had allergy shots prior to 
military.'  Again in 1999, diagnosed with 
allergic rhinitis.  There are no notes or 
diagnoses of "sinusitis."

The examiner diagnosed the veteran as having allergic 
rhinitis.  The examiner noted that CT scans of the sinuses 
performed at Ohio State University Medical Center 3/29/00 
showed normal paranasal sinuses.  A CT scan in August 2004 at 
Ohio State University found minimal chronic sinus 
inflammation in the ethmoid sinuses.  The examiner opined 
that it is less likely than not that the minimal chronic 
sinus inflammation found on the CT in 2004 is due to the 
allergic rhinitis diagnosed during the patient's military 
service, since there were negative findings on the 
intervening sinus CT in 2000.

The Board notes that no other medical evidence of record 
conflicts with the May 2006 VA medical examination report.  
There is no evidence in the veteran's claims file that links 
the veteran's purported sinus disorder to his period of 
military service.  In addition, there is no evidence that the 
veteran is suffering from a current sinus  disability.  The 
existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328, 1332 (1997).  Evidence must show that 
the veteran currently has the disability for which benefits 
are being claimed.
The Board must rely on the medical evidence of record.  
Without any such evidence of a current sinus disability or 
evidence linking the veteran's purported sinus disorder to 
any aspect of military service, service connection must be 
denied.  

The Board has considered statements from the veteran.  
Although he asserts that he has a chronic sinus disorder, the 
medical evidence fails to establish that the veteran's 
current sinus problems were caused by or are the result of 
military service.  While the veteran may believe that his 
purported sinus problems were caused by military service or 
medical disorders diagnosed during service, his testimony 
amounts to that of a lay person.  A lay person has no 
competence to offer a medical opinion in that regard.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 

Accordingly, the Board finds that the preponderance of the 
evidence is against the claim, and the benefit of the doubt 
doctrine is not for application.  See generally Gilbert, 1 
Vet. App. at 49; Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001).  


Veterans Claims Assistance Act

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Letters dated July 2004 and April 2006 fully satisfied the 
duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Although these letters were not sent prior to 
initial adjudication of the veteran's claim, this was not 
prejudicial to him, since he was subsequently provided 
adequate notice, and the claim was readjudicated and an 
additional supplemental statement of the case (SSOC) was 
provided to the veteran in April 2005 and October 2006.  Cf. 
Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006).  The 
veteran was aware that it was ultimately his responsibility 
to give VA any evidence pertaining to his claim.  The April 
2006 letter told him to provide any relevant evidence in his 
possession.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).  The claimant has not alleged 
that VA failed to comply with the notice requirements of the 
VCAA, and he was afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  As 
the Board concludes above that the preponderance of the 
evidence is against the veteran's claim for service 
connection, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical treatment records have been obtained, to the extent 
requested and available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  There is no indication in the record that any 
additional evidence, relevant to the issues decided herein, 
is available and not part of the claims file.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on a claim, as defined by law.  
The veteran was accorded VA examinations in March 2000, 
August 2004, and May 2006.  38 C.F.R. § 3.159(c)(4).  The 
duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise 
adequate VA examination was conducted.  VAOPGCPREC 11-95.  
The May 2006 VA examination report provides thorough and 
adequate information upon which to base a decision.

The veteran's representative argues, in the Appellant's Post-
Remand Brief dated January 2007, that the examiner who 
conducted the May 2006 VA examination did not comply with the 
directives of the February 2006 Remand because she did not 
comment "as to the likelihood that any diagnosed sinus 
disorders are the result of the veteran's treatment in 
service for allergic rhinitis" and did not provide an 
alternate etiology indicating whether the condition is "due 
to some other factors."  In light of the fact that the 
examiner who conducted the May 2006 examination found no 
evidence of a current sinus disorder, the Board finds that 
February 2006 Remand directives did not mandate that the 
examiner had to opine on whether a sinus disorder was caused 
by allergic rhinitis or any other abnormality in service.  
The examiner did opine on the etiology of a 2004 sinus 
condition; however, such an opinion was not required by the 
February 2006 Remand directives in view of the fact that the 
examiner did not diagnose a current sinus disorder.  
Accordingly, the Board finds that the veteran's argument 
lacks merit.   

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  


ORDER

Entitlement to service connection for a sinus disability is 
denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


